Citation Nr: 1602540	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The appellant had active service from February 1980 to May 1980, with additional service in the Army Reserves from May 1980 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Acting Veterans Law Judge in an April 2014 hearing, and a transcript of that hearing is of record. 

In May 2014, the Veteran submitted additional evidence directly to the Board.  He submitted the requisite waiver in April 2014.

This case was previously before the Board in October 2014 and August 2015, when it was remanded for additional development.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The preponderance of the evidence fails to establish that the appellant has a left knee disability that was incurred in or is otherwise the result of his service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Active military service includes (1) active duty (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2015).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2015).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts that he has a left knee disability as a result of injuries he experienced in service, which occurred when he was on active duty for training (ACDUTRA).

The appellant's STRs show that he injured his left knee and/or left leg on several occasions.  On May 6, 1980, while still in active service, the appellant was treated for a patellar laceration of the left knee.  On May 30, 1986, the appellant was treated for a left knee injury which manifested in a swollen and bruised knee.  The appellant was diagnosed with a possible torn left knee ligament.  A September 1986 report of medical examination reflects that the appellant's lower extremities were evaluated as clinically normal.  There is no indication of any complaints or findings pertaining to the left knee.  On contemporaneous self-report of medical history, he denied any knee problems.  On April 7, 1988, the appellant was treated for a left knee injury resulting from jumping into a sandpit while carrying heavy equipment.  On June 1, 1988, the appellant injured his leg "from knee to just above the ankle" falling into a hole during ACDUTRA.  The attending physician noted that this was a re-injury of a preexisting condition of muscle strain in the left lower leg.  X-rays results noted as not apparent fracture.  On June 6, 1988, the appellant was seen again for a left leg re-injury which occurred on guard duty.  He was assessed with re-injury of pre-existing condition of muscle strain, lower left leg.  A November 1990 self-report of medical history reflects that the appellant denied any knee problems and he stated he was in good health. 

June 2006 to February 2010 private medical records notes that the Veteran was seen with complaints of bilateral knee symptoms. 

A January 2011 VA examination report shows that the Veteran complained he had pain in the left knee which was brought on by weather changes and by vibration of the knee.  He also complained of weakness, stiffness, effusion and episodes of dislocation.  Radiographs were undertaken and the impression was of "no abnormality of the left knee."  The diagnosis was chondromalacia patella of the left knee, with no findings of degenerative joint disease, no ligament abnormality, and no meniscus abnormality.   He noted a review of the service treatment records and 
Concluded that the normal examination in November 1990 and the total absence of any complaints specified by the Veteran of a knee problem in 1990 makes it highly unlikely that the minor injury to the left knee in April or possibly June of 1988 has anything to do with his current complaint of left knee pain and injury.  The examiner opined that the Veteran's current left knee pain was not related to or caused by his service or by the temporary injury which occurred in 1988.  

In April 2014, the Veteran testified that he was unable to finish training and sent home after the 1988 left knee injury which occurred at Fort Bragg.  The Veteran reported that he fell and was unable to stand up or climb up due to his knee issues, that his left knee gave out regularly, and that his symptoms have been continuous since the 1988 knee injury.  The Veteran's spouse testified that they lacked the resources to get the Veteran medical attention for his left knee injury and treated it at home with hot soaks and bandages.

A February 2015 VA examination showed that the Veteran was diagnosed with degenerative arthritis of the left knee.  The examiner opined that the Veteran's left knee disorder was not related to his service, as his in-service injury was acute and did not result in a chronic left knee disorder.  
  
A September 2015 VA examination confirmed a diagnosis of osteoarthritis of the left knee joint, stating that X-rays of the left knee were consistent with early degenerative joint disease.  The examiner related that he was unable to find a nexus between any in-service left knee injuries and the Veteran's current knee disorder.  The examiner noted that he took into consideration the Veteran's STRs (including all the instances of left knee injury in active service and during ACDUTRA) and personal history.  The examiner related that he was in agreement with the previous examiners, stating that the Veteran's in-service left knee injuries were acute, resolved without residuals, and were not related to his current left knee problems.  The examiner added that the Veteran's current left knee disorders were more likely than not age-related.

In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability.  

Initially, the Board notes that there is no post-service evidence of complaints, treatment, or diagnosis of knee symptomatology until approximately 2006, when the Veteran started complaining to his private physician about left knee pain.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the September 2015 VA examiner detailed the Veteran's in-service injury, as well as his record of left knee issues (pain), which started in about 2006.  The examiner explicitly considered the Veteran's assertion that his left knee problems were due to an in-service injury, as well his lay history of experiencing left knee pain since that time.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly, as well as considered the left knee injuries that the Veteran reported experiencing in service, which the examiner determine were acute.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The September 2015 medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The VA physician has the skill and expertise to analyze the medical evidence and render these medical opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  There is evidence of record to support the findings of the VA medical opinions.  The September 2015 VA examiner further concluded that the appellant's left knee disorders were more likely than not age-related.  Significantly,  neither the appellant nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Veteran is competent to report symptoms of a left knee disability, he is not competent to relate a left knee disability to service as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim.  The Veteran's assertions opining that his current left knee disorder is related to his service, and any injuries he experienced therein, are outweighed by the medical evidence to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for a left knee disorder must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's SPRs, STRs, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a left knee disability is denied.





______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


